DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 03/30/2022 for 17086088.  Claims 1, 3-11, and 13-20 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/30/2022 has been entered.

Response to Arguments
In view of Applicant's amendments, the objection of claims 4 and 14 have been withdrawn.
Applicant's arguments with respect to the 103 rejection of claims 1 and 11 have been fully considered but are not persuasive. 
Applicant argues that Thorn or Wehrenberg do not teach "determining a device path traced by movement of the display, comprising translation and rotation of the display device about an axis of the display" [pg. 6:5-7:2]. Examiner respectfully disagrees.
In response to Applicant’s arguments against the references individually (where Wehrenberg "fails to teach or suggest determining a device path traced by movement of the display comprising translation and rotation of the display device about an axis of the display" [pg. 6:6]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the combination of determining device input of a user touch following an object's movement as disclosed by Thorn [para 0048-0050] with any device input including a combination of parallel and rotation device movement with respect to a device axis as disclosed by Wehrenberg [para 0075] to teach "determining a device path traced by movement of the display, comprising translation and rotation of the display device about an axis of the display" as recited in claim 1 to allow a variety of sensor input [Wehrenberg, para 0005, 0060].
In response to applicant’s argument that Thorn and Wehrenberg are nonanalogous art [pg. 7:2], it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the instant application is directed to the field of endeavor of display systems and the problem of object selection [Specification, para 0001]. By describing a camera system including a display allowing object selection [Thorn, para 0001, 0004, 0037] and a portable device including a display [Wehrenberg, para 0003, 0063], both Thorn and Wehrenberg are analogous art as being at least in the field of applicant's endeavor and may be relied on as references under 35 USC 103.
Therefore, the 103 rejection of claims 1 and 11 under Thorn in view of Wehrenberg is maintained.
Dependent claims 3-10 and 13-20 remain rejected at least based on their dependence from independent claims 1 and 11.

Claim Objections
Claim 1 is objected to because of the following informalities.
Claim 1 recites “the first path” which lacks antecedent basis and has been interpreted as "the [[first]] object path".
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites using control circuitry, determining an object path traversed by an object in video content presented by a display; determining a device path traced by movement of the display, comprising translation and rotation of the display device about an axis of the display; comparing the device path to the object path, to determine whether the device path matches the first path; in response to the device path matching the object path, selecting the object; and performing an operation using the selected object.
The limitation of determining an object path traversed by an object in video content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user observation or evaluation of movement of an object.
The limitation of determining a device path traced by movement of the display, comprising translation and rotation of the display device about an axis of the display, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, "determining" in the context of this claim encompasses a user observation or evaluation of movement of a device including translation and rotation about an axis.
The limitation of comparing the device path to the object path, to determine whether the device path matches the first path, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, "comparing" in the context of this claim encompasses a user evaluation that an observed path matches another observed path.
The limitation of in response to the device path matching the object path, selecting the object, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, "selecting" in the context of this claim encompasses a user evaluation of deciding, i.e., selecting, a particular object in response to evaluating multiple observed paths.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites control circuitry, video content, a device display, and performing an operation using the selected object. The control circuitry, device display, and performing an operation are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of computer video systems [MPEP 2106.05(h)]. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the user performs (e.g., the mental observation and evaluation of observed movement of an observed object and device), using the computer components as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of control circuitry, device display, and performing an operation amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites using a system for selecting a displayed object, the system comprising: a storage device; and control circuitry configured to: using control circuitry, determine an object path traversed by an object in video content presented by a display; determine a device path traced by movement of the display, comprising translation and rotation of the display device about an axis of the display; compare the device path to the object path, to determine whether the device path matches the object path; in response to the device path matching the object path, select the object; and perform an operation using the selected object.
The limitation of determining an object path traversed by an object in video content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user observation or evaluation of movement of an object.
The limitation of determining a device path traced by movement of the display, comprising translation and rotation of the display device about an axis of the display, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, "determining" in the context of this claim encompasses a user observation or evaluation of movement of a device including translation and rotation about an axis.
The limitation of comparing the device path to the object path, to determine whether the device path matches the object path, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, "comparing" in the context of this claim encompasses a user evaluation that an observed path matches another observed path.
The limitation of in response to the device path matching the object path, selecting the object, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, "selecting" in the context of this claim encompasses a user evaluation of deciding, i.e., selecting, a particular object in response to evaluating multiple observed paths.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a system, storage device, control circuitry, video content, a device display, and performing an operation using the selected object. The system, storage device, control circuitry, device display, and performing an operation are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of computer video systems [MPEP 2106.05(h)]. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the user performs (e.g., the mental observation and evaluation of observed movement of an observed object and device), using the computer components as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system, storage device, control circuitry, device display, and performing an operation amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
The dependent claims also recite limitations of selecting a time duration, determining the object path traversed by the object during the selected time duration (claims 3, 13), in response to the device path does not match the object path, increasing the selected time duration to an increased time duration; determining the object path traversed by the object during the increased time duration; comparing the device path to the object path traversed by the object during the increased time duration, to determine whether the device path matches the object path traversed by the object during the increased time duration; and in response to determining the device path matches the object path traversed by the object during the increased time duration, selecting the object (claims 4, 14), if the device path does not match the object path traversed by the object during the increased time duration, repeating the increasing, determining, and comparing steps in order (claims 5, 15), determining a shape of the object path, and a shape of the device path; and wherein the determining whether the device path matches the object path further comprises determining whether the shape of the device path matches the shape of the object (claims 7, 17), wherein the object path comprises a path between geographic locations occupied by an object in the video content (claims 9, 19) that are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components encompassing user observations of object movement during multiple time periods, user evaluations of non-matching observed paths, user observations or evaluations of shapes of movement paths and matching observed shapes, and user observations of geographic locations and thus fall within the "Mental Processes" grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The dependent claims recite additional limitations including a display of one or more of a tablet computing device or a mobile computing device (claims 10, 20) that are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)] and generally link the use of the judicial exception to the technological environment of computer systems [MPEP 2106.05(h)] and do not impose any meaningful limits on practicing the abstract idea. The dependent claims also recite additional limitations of storing the object path as data (claims 6, 16) and wherein the determining the object path is performed during display of the video content (claims 8, 18) that represent insignificant extra-solution activity including nominal or tangential additions to the claim, amounting to mere data collection or data output [MPEP 2106.05(g)]. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of storing data and data display are recited at a high level of generality which are well-understood, routine, or conventional activities [MPEP 2106.05(d))(II), "presenting offers and gathering statistics", "electronic recordkeeping", and "storing and retrieving information in memory"] and remain insignificant extra-solution activity even upon reconsideration [MPEP 2106.05(g)]. Mere instructions to apply an exception using generic computer components, linking the use of an exception to a technological field of use, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (US 20100141826 A1) in view of Wehrenberg et al. (US 20100097318 B1).

As to claim 1, Thorn discloses a method of selecting a displayed object [para 0004-0005, 0045, select object], the method comprising:
using control circuitry [Fig. 3, para 0038, control circuit], determining an object path traversed by an object in video content presented by a display [Figs. 4-5, para 0042, 0045 0047, gather movement information for target within video scene displayed on display];
determining a device path traced by movement … [Figs. 5, 7, para 0048-0051, determine user touch area (read: device path, where the broadest reasonable interpretation of device path includes any motion related to the device) in relation to displayed target];
comparing the device path to the object path, to determine whether the device path matches the first path [Fig. 4, para 0048-0051, determine user touch is at (read: matches) a location of a still active touch area of displayed target, note the broadest reasonable interpretation of the term "matches" includes being a counterpart in any way];
in response to the device path matching the object path, selecting the object [Fig. 4, para 0050, if user touch is on an active touch area, focus on object within scene]; and
performing an operation using the selected object [para 0052-0053, focus adjustment to corresponding object, including continuing tracking object movement].
However, Thorn does not specifically disclose movement of the display, comprising translation and rotation of the display device about an axis of the display.
Wehrenberg discloses movement of the display, comprising translation and rotation of the display device about an axis of the display [Fig. 5A, para 0070, 0075, detect device surface movement including combination of parallel movement and rotation with respect to axis parallel with device edge].
Thorn and Wehrenberg are analogous art to the claimed invention being from a similar field of endeavor of display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the movement tracing a path as disclosed by Thorn with the translation and rotation device movement as disclosed by Wehrenberg with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Thorn as described above to enhance application functionality with a wider variety of sensor input [Wehrenberg, para 0005, 0060].

As to claim 6, Thorn discloses the method of claim 1, further comprising storing the object path as metadata of the video content [para 0047, cache movement information from video preview].

As to claim 7, Thorn discloses the method of claim 1:
determining a shape of the object path, and a shape of the device path [para 0047, gather target movement data (read: shape, note the broadest reasonable interpretation of the term "shape" includes any definitive form) and user touch area]; and
wherein the determining whether the device path matches the object path further comprises determining whether the shape of the device path matches the shape of the object [Fig. 4, para 0049-0051, determine if user touch area is at a location of a still active touch area].

As to claim 8, Thorn discloses the method of claim 1, wherein the determining the object path is performed during display of the video content [para 0039, 0042, 0047, gather movement data of detected targets within displayed video].

As to claim 9, Thorn discloses the method of claim 1, wherein the object path comprises a path between geographic locations occupied by an object in the video content [para 0043, 0047, gather movement information of target within scene of displayed video, note the broadest reasonable interpretation of the term "geographic" includes any physical area].

As to claim 10, Thorn discloses the method of claim 1, wherein the display is a display of one or more of [Figs. 1-2, para 0035-0036, 0065, mobile telephone, note strikethrough indicates non-selected alternatives].

As to claim 11, Thorn and Wehrenberg, combined at least for the reasons above, Thorn discloses a system for selecting a displayed object [para 0004-0005, 0045, system allowing object selection], the system comprising: a storage device [Fig. 3, para 0038, memory]; and control circuitry [Fig. 3, para 0038, control circuit] configured to: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 16-20, Thorn and Wehrenberg, combined at least for the reasons above, disclose the system of claim 11 comprising limitations substantially similar to those recited in claims 6-10, respectively, and are rejected under similar rationale.

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn and Wehrenberg as applied to claims 1 and 11 above, and further in view of Uesugi (US 20200279381 A1).

As to claim 3, Thorn discloses the method of claim 1, wherein the determining the object path further comprises:
… a time duration [para 0047, frame of video, note the broadest reasonable interpretation of "time duration" includes any instance of time]; and
determining the object path traversed by the object during the … time duration [para 0047, determine target movement data at video frame].
However, Thorn and Wehrenberg do not specifically disclose selecting a time duration; and the selected time duration.
Uesugi discloses selecting a time duration [para 0128, set time period]; and the selected time duration [para 0128-0130, search within set period].
Thorn, Wehrenberg, and Uesugi are analogous art to the claimed invention being from a similar field of endeavor of display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the time duration as disclosed by Thorn and Wehrenberg with the selected time duration as disclosed by Uesugi with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Thorn and Wehrenberg as described above to enable more efficient information collection and analysis [Uesugi, para 0011].

As to claim 4, Thorn discloses the method of claim 3, further comprising:
(a) … [a] time duration [para 0047, frame of video];
(b) determining the object path traversed by the object during the … time duration [para 0047, determine target movement data at video frame];
(c) comparing the device path to the object path traversed by the object during the … time duration, to determine whether the device path matches the object path traversed by the object during the … time duration [Fig. 4, para 0049-0051, determine user touch is at a location of a still active touch area]; and
in response to determining the device path matches the object path traversed by the object during the … time duration, selecting the object [Fig. 4, para 0050, if user touch is on an active touch area, focus on object within scene].
However, Thorn and Wehrenberg do not specifically disclose (a) in response to the device path does not match the object path, increasing the selected time duration to an increased time duration; and the increased time duration; and the increased time duration.
Uesugi discloses: (a) in response to the device path does not match the object path, increasing the selected time duration to an increased time duration; and the increased time duration; and the increased time duration [Fig. 10, para 0129-0131, 0135, 0144-0146, extend time period if trail is not found in comparison result information, where result information includes trail matching certainty determining if a detected trail and target body trail match].
Thorn, Wehrenberg, and Uesugi are analogous art to the claimed invention being from a similar field of endeavor of display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the time duration as disclosed by Thorn and Wehrenberg with the increased time duration as disclosed by Uesugi with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Thorn and Wehrenberg as described above to enable more efficient information collection and analysis [Uesugi, para 0011].

As to claim 5, Thorn discloses the method of claim 4, wherein, … (a), (b), and (c) in order [para 0040, 0047-0048, 0080, focus steps include gathering video frame, determining target movement, and comparing user touch to target movement, note step order may be changed].
However, Thorn and Wehrenberg do not specifically disclose wherein, if the device path does not match the object path traversed by the object during the increased time duration, repeating (a), (b), and (c) in order.
Uesugi discloses wherein, if the device path does not match the object path traversed by the object during the increased time duration, repeating (a), (b), and (c) in order [Fig. 10, para 0129-0131, 135-0137, 0140-0141, repeat search operations if passage trail not found in comparison result information corresponding to new search conditions, where comparison result information includes trail matching certainty determining if a detected trail and target body trail match].
Thorn, Wehrenberg, and Uesugi are analogous art to the claimed invention being from a similar field of endeavor of display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps as disclosed by Thorn and Wehrenberg with the repeated steps as disclosed by Uesugi with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Thorn and Wehrenberg as described above to enable more efficient information collection and analysis [Uesugi, para 0011].

As to claims 13-15, Thorn, Wehrenberg, and Uesugi, combined at least for the reasons above, disclose the system of claim 11 comprising limitations substantially similar to those recited in claims 3-5, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karakotsios (US 20150149961 A1) generally teaches selecting displayed objects using translation and rotation of a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145